Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Citation of Relevant Prior Art 

1.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See MPEP 707.05.  Although the prior art discloses several unclaimed, some claimed limitation, for example:

LOPEZ MATOS, WO2015116161A1, PUBLICATION DATE: 06-Aug-2015, G01R 31/34 describes a device may provide predictive notifications regarding a need for maintenance or other attention. Accordingly, a user does not need to attempt to anticipate when maintenance is needed, or apply routine maintenance regardless of a condition of the device. Predictive notifications may be based on identifying motor voltage and current independently. The device may predict whether a maintenance task is needed, and prevent damage to components by warning for service/replacements in advance. Accordingly, example devices may avoid stopping printer operations based on a predictive maintenance strategy, in contrast to a preventive maintenance schedule. Furthermore, examples may address maintenance needs on a custom basis, tailored to each situation at an installation site, regardless of the many environmental factors (duty cycle use, ambient temperature, humidity, etc.) that can cause actual maintenance needs to deviate from a set preventive maintenance schedule. Thus, example devices 

SHIKAWA MASARU, JP 2003-263079 A, PUBLICATION DATE: 19-Sep-2003, G03G 15/02 describes in an image forming apparatus such as a digital copying machine or a printer adopting the electrophotographic method, the surface of a photosensitive drum is uniformly charged by a charging means, and then the surface of the photosensitive drum is charged. Image exposure is performed to form an electrostatic latent image according to image information, and the electrostatic latent image is developed by a developing device to form a toner image. In the image forming apparatus, the toner image formed on the photoconductor drum is transferred onto the recording paper fed from the paper feeding device, and then the recording paper on which the toner image is transferred is fixed to the fixing device. The image is formed by fixing with heat and pressure.

Hyun-Sam Jung (Control of Three-Phase Inverter for AC Motor
Drive With Small DC-Link Capacitor Fed by Single-Phase AC Source, IEEE TRANSACTIONS ON INDUSTRY APPLICATIONS, VOL. 50, NO. 2, 
for the interior permanent-magnet synchronous machine, is devised. The
q-axis current reference  is modified for the unity power factor operation in the viewpoint of an ac source without an additional sensor. The proposed scheme has been applied to the inverter-driven 1-kW compressor of an air conditioner. From the experimental results, it has been verified that the compressor operates well at the required operating condition, regardless of the severe fluctuation of dc-link voltage, because of the reduced dc-link capacitance. The frequency spectrum of the ac source current reveals that the harmonics of the source current meet the regulation of IEC 61000-3-2 Class A and that the overall power
factor is above 96% without any additional circuit, such as an input filter and a power factor correction circuit. 

Allowable Subject Matter
2.	Claims 1-2, 4-9 and 11-15 are allowed.
Reasons for Allowance
3.	The following is an examiner's statement of reasons for allowance:
Independent claims 1 and 7 contain allowable subject matter. None of the prior art of record shows or fairly suggests the claimed invention. 

Regarding claim 1:
The primary reason for the allowance of claim 1 is the inclusion of a method that facilitates prediction of end-of-life of a direct current (DC) motor of a printing apparatus, the method comprising: tracking historical motor-response values of the property of the DC motor by obtaining voltage values applied to the DC motor and corresponding speed values of the DC motor when the DC motor is engaged to turn to move the media for printing, and calculating the historical motor-response values of the property of the DC motor based on the voltage values and the corresponding speed values of the DC motor. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.

Claims 2 and 4-8 are allowed due to their dependency on claim 1.

Regarding claim 9:
The primary reason for the allowance of claim 9 is the inclusion of a system that facilitates prediction of end-of-life of a direct current (DC) motor of a printing apparatus, the system comprising: obtain voltage values applied to the DC motor and corresponding speed values of the DC motor when the DC motor is engaged to turn to move the media for printing. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the 

Claims 11 and 12 are allowed due to their dependency on claim 9.

Regarding claim 13:
The primary reason for the allowance of claim 13 is the inclusion of a non-transitory computer-readable storage medium storing instructions that, when executed by  a processor, cause the processor to perform a prediction of end-of-life of a direct current (DC) motor of a printing apparatus,  including instructions that cause the processor to: track historical motor-response values of the DC motor by obtaining voltage values applied to the DC motor and corresponding speed values of the DC motor when the DC motor is engaged to turn to move the media for printing, and calculating the historical motor-response values of the property of the DC motor based on the voltage values and the corresponding speed values of the DC motor. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.

Claims 14 and 15 are allowed due to their dependency on claim 13

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 

Contact information

4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tung S. Lau whose telephone number is 571-272-2274, email is Tungs.Lau@uspto.gov.  The examiner can normally be reached on M-F 8-5:30 EDT. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor John Breene, can be reached on 571-272-4107. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Technology Center 2800 
May 27, 2021